Case 1:20-cr-00032-SPW Document 49 Filed 03/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 20-32-BLG-SPW
Plaintiff,
VS. ORDER
TREVION MAURICE JONES,
Defendant.

 

 

Before the Court is Defendant Trevion Jones’ motion in dimine to limit the

testimony of the Government’s witness, Billings Police Department Sgt. Bret

Becker, filed February 27, 2021. (Doc. 45). On March 9, 2021, the Government

provided notice that it no longer intends to present the testimony of Sgt. Becker.

(Doc. 48). Therefore, Jones’ motion in limine is now moot.

IT IS HEREBY ORDERED that Jones’ motion in Jimine (Doc. 45) is

DENIED as moot.

HI
Case 1:20-cr-00032-SPW Document 49 Filed 03/22/21 Page 2 of 2

The Clerk of Court is directed to notify the parties of the making of this
order.

Zc
DATED the 4% day of March, 2021

fa Lote.
SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
